Second motion of petitioner to adjudge respondent in contempt of the order entered on May 10, 1974 and for other *908relief is denied. Motion of respondent to remand to the Family Court for the purpose of holding a hearing on her motion to have petitioner adjudged in contempt and for custody of children is denied.
Moore, Virgadamo, Boyle & Lynch, Ltd., Francis J. Boyle, Robert M. Silva, Joseph R. Palumbo, Jr., for petitioner. Kirshenbaum & Kirshenbaum, Isidore Kirshenbaum, for respondent.
Joslin, J. not participating.